Citation Nr: 1310984	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  10-22 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased disability evaluation for the residuals of a left foot injury, currently rated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Whether new and material evidence has been presented sufficient to reopen the Veteran's claim for entitlement to service connection for a disability of the right knee to include osteoarthritis status post meniscectomy.

4.  Whether new and material evidence has been presented sufficient to reopen the Veteran's claim for entitlement to service connection for the residuals of a left ankle sprain.

5.  Entitlement to service connection for aortic valve sclerosis with mild stenosis.

6.  Entitlement to service connection for a left hip disability previously referred to as status post ace tabular surgery.  

7.  Entitlement to service connection for a right hip disability previously referred to as status post pelvic fracture and the residuals thereof.

8.  Entitlement to service connection for right rotator cuff tendonitis.

9.  Entitlement to service connection for a left knee disability to include osteoarthritis.  

10.  Entitlement to service connection for gout, to include gout of the right ankle.  

11.  Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), on appeal from an initial grant of service connection.  


REPRESENTATION

Veteran represented by:	Gail Barnett, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran was on active duty in the United States Navy from March 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Following the perfection of his appeal, the Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in December 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

Because the Veteran filed a notice of disagreement concerning the disability rating assigned by the RO's rating action of May 2012 and since the RO has failed to issue to him a Statement of the Case on the issue noted on the front page of this action, the matter remains pending and in appellate status until the benefit sought on appeal is granted, or a Board Decision resolves the appeal.  See Jones v. Shinseki, 619 F. 3d 1368 (Fed. Cir. 2010) (where a notice of disagreement is filed and no statement of the case (or an incorrect statement of the case) is issued, the claim is resolved by a later Veteran adjudication of the subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar).  The United States Court of Appeals for Veterans Claims (Court) has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the Veteran has not been sent a statement of the case with respect to this increased rating issue, and the remand action below addresses this item. 

The miscellaneous issues addressed in the REMAND portion of the decision below are REMANDED to the RO.


FINDINGS OF FACT

On December 14, 2012, prior to the promulgation of a decision in the appeal, the Veteran notified the Board at a videoconference hearing that he was withdrawing his appeals with regard to the issues of entitlement to increased ratings for his left foot injury residuals and bilateral hearing loss disorder; and entitlement to service connection for right knee and left ankle disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with respect to the issue of entitlement to an increased disability evaluation for the residuals of a left foot injury, currently rated as 30 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2012). 

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to a compensable evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204. 

3.  The criteria for withdrawal of an appeal by the Veteran with respect to the issue of whether new and material evidence has been presented sufficient to reopen the Veteran's claim for entitlement to service connection for a disability of the right knee to include osteoarthritis status post meniscectomy, have been met.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204. 

4.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of whether new and material evidence has been presented sufficient to reopen the Veteran's claim for entitlement to service connection for the residuals of a left ankle sprain have been met.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision, either in writing or on the record at a Board hearing.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or his authorized representative.  Id. 

In December 2012, when the Veteran appeared before the Board for his hearing, the Veteran testified that he was withdrawing his appeal with respect to the issues involving an increased evaluation for bilateral hearing loss and the residuals of a left foot injury, along with the claims involving a disability of the right knee and a left ankle sprain.  As the Veteran has withdrawn these appeals, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appellate issues and they are dismissed.


ORDER

The appeal with regard to the issue of entitlement to an increased disability evaluation for the residuals of a left foot injury, currently rated as 30 percent disabling, is dismissed.

The appeal with regard to the issue of entitlement to a compensable evaluation for bilateral hearing loss is dismissed.

The appeal with regard to whether new and material evidence has been presented sufficient to reopen the Veteran's claim for entitlement to service connection for a disability of the right knee to include osteoarthritis status post meniscectomy is dismissed.

The appeal with regard to the issue of whether new and material evidence has been presented sufficient to reopen the Veteran's claim for entitlement to service connection for the residuals of a left ankle sprain is dismissed.


REMAND

Initially, as noted in above, the Veteran has expressed disagreement with the disability rating that has been assigned for his service-connected PTSD.  As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and that issue must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the Veteran of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Secondly, the record indicates that the Veteran has been awarded disability benefits from the Social Security Administration (SSA). See letter from SSA dated in October 2007.  The Court has held that VA must obtain SSA decisions and records which may have a bearing on the Veteran's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).

Additionally, the Veteran claims that he now suffers from aortic valve sclerosis, disabilities of the left and right hip, tendonitis of the right rotator cuff, a left knee disability, and gout.  To support his claim, the Veteran has submitted a number of internet articles on drug therapy and the use of certain medications.  He has also provided testimony describing the chronicity of some his disabilities and why he believes the conditions to be related to service or some incident therein.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Over the years, the Veteran has undergone various medical examinations with respect to his claims now before the Board.  However, because the examiners may not have had all of the Veteran's medical records before them, i.e., those records held by the Social Security Administration, and because a medical doctor has not specifically provided comments on all of the Veteran's assertions and the internet articles submitted by the Veteran, the Board finds that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  It is the Board's opinion that such examinations should be afforded the Veteran before an appellate decision on the merits of his claim.  This will ensure that the medical examiner has the ability to review a complete record prior to examining the Veteran and it will also ensure that the medical examiner can provide comments concerning the Veteran's assertions as is required by the Court.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the claim will be returned to the RO/AMC so that additional development may occur prior to the issuance of a decision on the merits of the Veteran's claim. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the RO for the following development: 

1.  Issue a statement of the case with regard to the issue of entitlement to an increased rating for PTSD.  This issue should be certified to the Board only if a sufficient substantive appeal is received.

3.  Request all documents pertaining to any award of benefits to the Veteran from the Social Security Administration (SSA), and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  

Efforts to obtain the records must continue until they are received, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If the request for records is not successful, inform the Veteran; tell him what efforts were made to obtain the records and what actions will be taken with regard to his claim.

5.  After obtaining available records, arrange for the Veteran to be examined by VA to determine whether he now has the following disabilities and whether they are related to a disease or injury in service:  

aortic valve sclerosis with mild stenosis, 

disabilities of the right and left hips, 

right rotator cuff tendonitis, 

a left knee disability to include osteoarthritis, and gout (to include gout of the right ankle).  

The examiner(s) should review the claims folder and state that this has been accomplished.  

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner(s) must specifically annotate in the record that he/she has reviewed all of the evidence in the claims folder to include the Veteran's testimony, internet articles, and medical records. 

The appropriate examiner should express an opinion as to whether the Veteran now has aortic valve sclerosis with mild stenosis, disabilities of the right and left hips, right rotator cuff tendonitis, a left knee disability to include osteoarthritis, and gout (to include gout of the right ankle).  If so, the examiner should also opine as to whether such disabilities are at least as likely as not (a probability of 50 percent or greater) related to the Veteran's military service, to include as being secondary to any medications used by the Veteran while he was on active duty.  

The examiner(s) must provide reasons for all opinions that include consideration of the Veteran's statements. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  

If the examiner(s) cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

6.  If any benefit sought in a perfected appeal remain denied, issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order.  

The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  The Veteran is hereby advised that failure to cooperate by reporting for examinations may result in the denial of the claims.  38 C.F.R. § 3.655 (2012) and Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


